This opinion is subject to revision before final
                         publication in the Pacific Reporter

                                  2017 UT 48


                                     IN THE

        SUPREME COURT OF THE STATE OF UTAH

                                JACOB ZONTS,
                                  Petitioner,
                                        v.
                          PLEASANT GROVE CITY,
                               Respondent.

                              No. 20170495
                          Filed August 15, 2017

                  On Petition for Extraordinary Relief

            Jacob Zonts, Pleasant Grove, pro se petitioner
        Christine M. Petersen, Pleasant Grove, for respondent

PER CURIAM:
   ¶ 1 A group of sponsors prepared an initiative and obtained
sufficient signatures to have that initiative placed on the November
2017 ballot for the Pleasant Grove City municipal election. The Utah
County Clerk verified the signatures, and the Pleasant Grove City
Attorney prepared a proposed ballot title. The sponsors submitted
comments, and the City Attorney prepared the final ballot title.
    ¶ 2 Dissatisfied with certain aspects of the final ballot title, one of
the sponsors then filed this petition pursuant to section 20A-7-
508(6)(a) of the Utah Code. 1 Although the caption of the petition lists
six sponsors as petitioners, only one of them, Jacob Zonts, is listed as
the filer, with an address, phone number, and email address
provided in the upper left-hand corner of the cover page. 2 None of
_____________________________________________________________
   1  The petition actually cites the parallel provisions of Utah Code
section 20A-7-608(6), pertaining to referenda. As the response to the
petition correctly observes, the petition pertains to an initiative
rather than a referendum.
   2The other sponsors listed in the caption are Dean Hale, Karl
Khuni, Nathan Stoker, Blaine Thatcher, and Wendy Morgan.
                    ZONTS v. PLEASANT GROVE CITY
                               Per Curiam


the sponsors wrote or typed their names at the conclusion of the
petition to attest that they were the individuals submitting it to the
Court.
   ¶ 3 We decline to reach the merits of the petition’s complaints
regarding the final ballot title prepared by the City Attorney.
Instead, we dismiss the petition without prejudice because it fails to
comply with Utah Code section 20A-7-508(6)(a)(i) and rules 21 and
40 of the Utah Rules of Appellate Procedure.
    ¶ 4 Rule 21(e) requires that “[a]ll papers filed in the appellate
court shall be signed by counsel of record or by a party who is not
represented by counsel”; and rule 40(a) requires that “[e]very motion,
brief, and other document must be signed by at least one attorney of
record who is an active member in good standing of the Bar of this
state or by a party who is self-represented.” UTAH R. APP. P. 21(e), 40(a)
(emphases added). Moreover, because a non-attorney may not
represent another person before this Court, all self-represented
persons who claim to be parties to a case must sign any pleading.
Thus, even assuming Mr. Zonts could be viewed as having signed
the petition, none of the other sponsors signed it, and they cannot be
treated as petitioners. 3
    ¶ 5 For that reason, the petition fails to comply with Utah Code
section 20A-7-508(6)(a)(i). In pertinent part, that provision requires a
petition “that is brought by . . . at least three sponsors of the initiative
petition.” If the sponsors had been represented by counsel, and if an
attorney had signed the petition as required by rules 21 and 40 of the
Rules of Appellate Procedure, then all persons listed as represented
by the attorney could have been deemed to have “brought” the
petition according to the statutory requirement. But, where the
sponsors are self-represented, at least three of them must sign the
petition to be treated as persons who have “brought” that petition.
   ¶ 6 Accordingly, we dismiss the petition.



_____________________________________________________________
   3 We also note that the petition appears to lack a proper certificate

of service—as required by rule 21(d) of the Rules of Appellate
Procedure—because it simply states that “Jacob Zonts . . . certif[ied]
that th[e] petition was sent to all necessary parties” without listing
the name and address of the party or parties to whom the petition
was sent and without specifying the method of delivery.

                                     2